Citation Nr: 0218188	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating higher than 70 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the RO.  

In October 2001, the Board granted an earlier effective 
date for a 70 percent rating for the service-connected 
PTSD.  The Board also remanded the increased rating issue 
for additional development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been submitted.  

2.  The symptoms of the service-connected PTSD are not 
shown to be productive of total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

3.  The symptoms of the service-connected PTSD are not 
shown to be productive of disability such that attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the 
community; or there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
or there was a demonstrable inability to obtain or retain 
employment.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 
70 percent for the service-connected PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.132 including Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130 including Diagnostic Code 9411 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of 
record pertaining to the history of the veteran's service-
connected PTSD.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations, except as noted hereinbelow, which would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected psychiatric disability is 
rated as 70 percent disabling, under the provisions of 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Effective 
on November 7, 1996, 38 C.F.R. § 4.132 was redesignated as 
38 C.F.R. § 4.130 which included new rating criteria for 
psychiatric disorders.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The general rating formula for mental disorders under the 
new rating criteria are as follows:  a 100 percent 
evaluation requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 including Diagnostic 
Code 9411 (2002).

Under the old rating criteria, where the ability to 
establish and maintain effective or favorable 
relationships with people was severely impaired, and 
psychoneurotic symptoms were of such severity and 
persistence that there was a severe impairment in the 
ability to obtain or retain employment, a 70 percent 
evaluation was warranted.  

Where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community; or there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; or there was a demonstrable 
inability to obtain or retain employment, a 100 percent 
evaluation was warranted.  38 C.F.R. § 4.132 including 
Diagnostic Code 9411 (1996).  

The veteran has undergone four VA psychiatric examinations 
during the course of this appeal-in January 1996, July 
1999, August 2000 and March 2002.  His Global Assessment 
of Functioning scores (GAF) ranged from 50 (suggesting 
serious symptoms or serious impairment in social or 
occupational functioning) to the low 70's (suggesting no 
more than slight impairment in social or occupational 
functioning).  

There is no evidence that the veteran has ever been 
totally disabled due to the service-connected PTSD.  There 
is simply no evidence of virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; or a demonstrable inability 
to obtain or retain employment.  

Furthermore, there is no evidence of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The evidence shows that the veteran is gainfully employed 
and works 40 to 50 hours a week.  

The VA outpatient treatment reports are, for the most 
part, consistent with the examination reports.  In April 
2000, however, a VA clinical psychologist noted that the 
veteran "[might] not be able to work much longer due to 
PTSD symptoms."  Nonetheless, at the time of his March 
2002 VA examination, the veteran is shown to have 
continued to work 40 to 50 hours a week.  

The Board finds that the preponderance of the evidence is 
clearly against the assignment of a 100 percent rating for 
the entire period of the appeal.  

Thus, a rating in excess of 70 percent for the service 
connection PTSD is denied.  

As a final point, the Board acknowledges that there has 
been a significant change in the law during the pendency 
of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to the Act have, 
essentially, been fulfilled.  

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  The 
record shows that the veteran was notified of the RO's 
decisions.  

The RO's decisions, Statement of the Case, Supplemental 
Statements of the Case and July and November 2001 letters 
as well as the Board's remand informed the veteran of the 
evidence needed to support his claim.  VA has met its duty 
to inform the veteran.  

The Board concludes the discussions in RO's decisions, 
Statement of the Case, Supplemental Statements of the Case 
and July and November 2001 letters as well as the Board's 
remand informed the veteran of the information and 
evidence needed to substantiate his claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Hence, a remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to 
assist the veteran, the veteran has not been prejudiced by 
the Board's consideration of the merits of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

For the reasons previously set forth, the Board believes 
that the veteran has been given ample opportunity to 
provide evidence and argument in support of his claim.  

In short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.



ORDER

An increased rating in excess of 70 percent rating for the 
service-connected PTSD is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

